I have not found myself prepared to agree with the conclusion of the majority that appellant was not estopped from claiming any interest in his mother's estate, under the facts shown in the record. I think it was a question of fact as to whether, upon the death of Mrs. Kelly, the mother, that R. E. Kelly had it in mind to waive all claims against his mother's estate, and, he having asserted that he did waive such claim, he could not thereafter, if valuable and permanent improvements had been made on the land in reliance upon such waiver, assert any interest in the estate. Certainly he alone knew whether he waived his interest in the mother's estate, and the other heirs, including appellee, were ignorant of his state of mind on this question, except as indicated by his statement. The statement, in effect, that he waived any interest that he had in his mother's estate, was evidently made with the intent that his brothers and sister should act upon such waiver. He refused to pay any part of his mother's funeral expenses, and the other heirs, and especially appellee, did pay all of such expenses. Therefore, I think the facts in this case meet all the requirements of an estoppel set out in Bynum v. Preston, 69 Tex. 287, 6 S.W. 428, 5 Am.St.Rep. 49.
2 Bouv. Law Diet. 1176, defines a "fact" as: "An action; a thing done. A circumstance." A "circumstance" is defined by the Standard Dictionary as: "Something existing or occurring incidentally to some other fact or event; a related or concurrent act or thing; * * * an event, happening, or fact." I am of the opinion that the state of the mind of appellant, at the time he refused to pay any part of his mother's funeral expenses, and at the time he stated that he had gotten already all of his interest in the estate, was a fact, and that his false statement as to such fact constituted the initial ground of an estoppel.
I am further of the opinion that the finding of the jury that the brothers and sister of appellant, or either of them, in good faith, and in reliance on the waiver or disclaimer of appellant of any interest in the mother's estate, thereafter placed permanent and valuable improvements upon said 213 acres of land, is supported by the evidence, as quoted in the majority opinion.
The evidence further shows that appellee paid the remainder of the indebtedness of the estate, after the sale of the personal property and the application of the proceeds thereon, to such debts, including most of the funeral expenses. Appellant paid nothing.
2 Bouv. Law Diet. 1517, defines "improvement" as:
"An amelioration in the condition of real or personal property affected by the expenditure of labor or money for the purpose of rendering it useful for other purposes than those for which it was originally used, or more useful for the same purposes. It includes repairs or addition to buildings, and the erection of fences, barns," etc.
The writer thinks that the plowing up of Johnson grass, and the destruction thereof, on a farm, constitutes "a permanent and valuable improvement" to the land. It is a matter of common knowledge that farmers owning farms upon which Johnson grass has gained a strong foothold oftentimes pay $5 an acre or more to have the land cleared of the pest; also give from one to three years' use of the land for such purpose. That the Johnson grass once removed constitutes a permanent and valuable improvement placed on the land cannot, in the opinion of the writer, be questioned, even if the covering of the barn with sheet iron at a cost of $20, excluding the value of the labor, be not considered. The writer thinks the admission of the testimony of certain witnesses, to the effect that appellant had on various occasions told them that he disclaimed any interest in the estate of his mother, and had no interest therein, was probably admissible as an admission against interest, even though such statements were not communicated to the appellee or to any of the other children of Mrs. Kelly. Appellant denied on the trial that he had made the statement after his mother's death that he did not claim any part in his mother's estate. See Ellis v. Stone, 4 Civ.App. 157, 23 S.W. 405; Mixon v. Miles (Tex.Civ.App.) 46 S.W. 105, affirmed in 92 Tex. 318,47 S.W. 966; Shannon v. Marchbanks, 35 Tex. Civ. App. 615, 80 S.W. 860, and numerous other decisions.
Owing to the pressure of other official duties, the writer contents himself with these reasons for his dissent from the conclusion of the majority. *Page 639